DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-2, 4-12, and 14-20 are amended.
Claims 1-20 are pending and have been examined.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– Claim Objections –
	Claim 18 was objected to for minor informalities.
	Re claim 18, the Examiner appreciates the Applicant’s prompt attention to this deficiency and, in view of Applicant’s amendments, the Examiner hereby withdraws such objections.

– 35 USC § 112(b) –
	Claims 2-4, 9, 12, and 17-18 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 2, 4, 9, 12, and 17-18, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such objections.
	Re claim 3, Applicant argues, 
“Applicant disagrees that the use of the term ‘substantially equal’ is indefinite.  For example, paragraph [0088] provides explicit support for the claim term.”

The Examiner respectfully disagrees.  For one, the question of indefiniteness is not just a matter of support in the Specification, as Applicant alleges, but whether or not the term ensures that the scope of the claim is clear so the public is informed of the boundaries of what constitutes infringement.  Here, while the Examiner agrees that the term is sufficiently supported by Applicant’s originally filed Specification, the Specification does not provide an explicit definition nor a description that sufficiently establishes clear metes and bounds for the term.  Indeed, paragraph [0088] only may connote that two values are equal or within some threshold margin of each other.  Applicant’s Specification further suggests that a margin may be any absolute value, percentage, or some other measure.  Such open ended language makes it unclear to what extent the breadth of “substantially equal” actually encompasses.  Accordingly, Applicant’s arguments are not persuasive and the rejection of claim 3 under 35 USC § 112(b) is maintained.

– 35 USC § 103 –
	Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al., US 2018/0120842 (hereinafter “SMITH”) in view of Takada, US 2018/0341012 (hereinafter “TAKADA”).
	Without acquiescing to the merits of any of Applicant’s arguments, the Examiner asserts they are primarily directed toward the newly amended features and finds them moot in view of the Applicant’s substantial amendments to the claimed invention, as well as the new grounds of rejection set forth herein.  Moreover, SMITH further discloses the newly added “identifying” step in at least [0030], wherein the perception engine can flag or otherwise identify any object of interest that may indicate a potential hazard.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 3, Applicant recites, “the first magnitude is substantially equal to the second magnitude” (emphasis added).  Such phraseology is relative in nature and, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope, thereby rendering the claim indefinite.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al., US 2018/0120842 (hereinafter “SMITH”) in view of Kaelberer, DE102012108023A1 (hereinafter “KAELBERER”).

Re claim 1, SMITH discloses an autonomous vehicle ([0010] – AV) comprising: 
a radar sensor on the autonomous vehicle ([0027] – sensor 102 on SDV 100 may be radar system); 
one or more processors ([0029] – control system 120); and 
memory storing processor-executable instructions that, when executed by the one or more processors, cause the autonomous vehicle to perform acts comprising ([0020] – computer readable medium holding data and instructions): 
receiving, from the radar sensor, radar data of an environment ([0028] – radar data 118 provided to control system) of the autonomous vehicle ([0023] – self driving vehicle), the radar data comprising: 
a first radar return comprising a first velocity and a first range along a first radial direction from the radar sensor ([0060] – return a primary 
a second radar return comprising a second velocity and a second range along a second radial direction from the radar sensor ([0060] – return one or more multipath signals 331; [0039] – radar data processing engine may use raw radar data from the multipath returns to determine, e.g., location (range), velocity, and trajectory (range); [0056] – vehicle may determine location and/or distance of objects in the environment; [Fig. 3]); 
identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object ([0030] – engine may look at live sensor data to flag or otherwise identify an object of interest);
projecting, as a projected velocity, a first velocity onto a point corresponding to the second radar return ([0061-0062] – system may perform ray tracing on multipath signal according to a velocity of the vehicle projected along its trajectory; [Fig. 4A] – intersection 407); 
determining, based at least in part on the second velocity and the projected velocity, that the second radar return corresponds to a reflected radar return reflected off the candidate object and an intermediate surface ([0061-0062] – system may perform ray tracing on multipath signal originating from vehicle 405 to identify wall 411 (intermediate surface); [0059] – radar system may use velocity differential detection); and 

SMITH fails to explicitly disclose projecting, as a projected velocity, the first velocity onto a point corresponding to the second radar return along the second radial direction from the radar sensor; and determining, based at least in part on the second velocity and the projected velocity, that the second radar return corresponds to a reflected radar return reflected off the candidate object and an intermediate surface.
However, KAELBERER, in the same or similar field of endeavor, teaches identifying, based at least in part on the radar data, the first radar return as an object return associated with a candidate object ([0027] – first target object recognized based on the strength of the reflected signals in the environment); projecting a first velocity onto a point corresponding to a second radar return along the second radial direction from a radar sensor ([0028-0031] – longitudinal velocity of the first object (i.e., candidate) and second object (i.e., ghost) are determined and first velocity is compared (i.e., projected) to the second velocity; [Fig. 1] – velocity of target B along segment AB is compared to velocity of ghost C along segment AC (i.e., second radial direction)); and determining, based at least in part on a second velocity and a projected velocity, that the second radar return corresponds to a reflected radar return reflected off an intermediate surface ([0031] – comparing velocities of the target and the ghost (i.e., projecting the velocity of the target along the path of the ghost) and if substantially equal 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multipath radar object detection system of SMITH to include the particular velocity projection techniques of KAELBERER.  One would have been motivated to do so in order to provide a radar system for autonomous vehicles that processes multipath radar propagations to detect real objects and virtual representations of the real objects reflected off of, e.g., roadside structures (see KAELBERER [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the autonomous vehicle radar system of KAELBERER merely teaches a well-known, mathematical projection technique that one of ordinary skill in the art would easily recognize as being compatible with the similar autonomous vehicle radar system of SMITH.  Since both SMITH and KAELBERER disclose similar autonomous vehicle radar systems, one of ordinary skill in the art would further recognize that their combination would yield predictable results, as evidenced by KAELBERER.

Re claim 2, SMITH/ KAELBERER renders obvious the vehicle of claim 1, as shown above.
SMITH fails to explicitly disclose wherein the projecting the first velocity comprises:  determining a reflection line based at least in part on the first range on the 
However, SMITH further teaches projecting a first velocity by determining a reflection line based at least in part on a first range on a first radial direction and a second range on a second radial direction ([0061-0062] – determining line to intersection 407, based on the range and velocity data for 403 and 405; [Figs. 4A/4B])); reflecting the first velocity from a first location to a second location about the reflection line ([0061-0062] – determining collision trajectory based on velocity data from the vehicle (i.e., first velocity) from current position to projected position at intersection 407; [Figs. 4A/4B]); and 4 7Attorney Docket No. Z019-2591USLee &Hayes''determining a projected velocity as a component of the reflected velocity along a second radial direction ([0061-0062] – determining projected velocity of the vehicle based on the reflected velocity (v3) of the second object (vehicle 405) along the radial direction of the second object; [Figs. 4A/4B]).
Moreover, KAELBERER, in the same or similar field of endeavor, teaches projecting a first velocity by determining a reflection line based at least in part on a first range on the first radial direction and a second range on the second radial direction ([0028-0031] – longitudinal velocities for real target B and virtual target C based on radial distances from radar sensor A to B and A to C via reflection D); reflecting a first velocity from a first location to a second location about the reflection line ([0028-0031] – 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multipath radar object detection system of SMITH to include the particular velocity projection techniques of KAELBERER.  One would have been motivated to do so in order to provide a radar system for autonomous vehicles that processes multipath radar propagations to detect real objects and virtual representations of the real objects reflected off of, e.g., roadside structures (see KAELBERER [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the autonomous vehicle radar system of KAELBERER merely teaches a well-known, mathematical projection technique that one of ordinary skill in the art would easily recognize as being compatible with the similar autonomous vehicle radar system of SMITH.  Since both SMITH and KAELBERER disclose similar autonomous vehicle radar systems, one of ordinary skill in the art would further recognize that their combination would yield predictable results, as evidenced by KAELBERER.

















Re claim 3, SMITH/KAELBERER renders obvious the vehicle of claim 2, as shown above.  SMITH fails to explicitly disclose wherein determining that the second 
However SMITH teaches wherein determining that the second radar return corresponds to a reflected radar return comprises: comparing a first magnitude of a first radar return velocity to a second magnitude of a second radar return velocity ([0059-0060] – radar may use velocity differential detection (i.e., determining the difference in velocity of return signals, e.g., between primary signal return 333 and multipath signal return 331)); and determining that the first magnitude is substantially equal to the second magnitude ([0059-0060] – radar may use velocity differential detection (i.e., determining the difference in velocity of return signals, e.g., between primary signal return 333 and multipath signal return 331, to determine if a return signal is reflected off an intermediate surface, e.g., building 321)).
Moreover, KAELBERER, in the same or similar field of endeavor, teaches comparing a first magnitude of a projected velocity to a second magnitude of the second velocity ([0031] – velocities of the real target and the virtual target are compared); and determining that the first magnitude is substantially equal to the second magnitude ([0031] – velocities may be nearly equal if indeed a mirror of real target).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multipath radar object detection system of SMITH to include the particular velocity projection techniques of KAELBERER.  One would have been motivated to do so in order to provide a radar system for autonomous vehicles that processes multipath radar propagations to detect KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, the autonomous vehicle radar system of KAELBERER merely teaches a well-known, mathematical projection technique that one of ordinary skill in the art would easily recognize as being compatible with the similar autonomous vehicle radar system of SMITH.  Since both SMITH and KAELBERER disclose similar autonomous vehicle radar systems, one of ordinary skill in the art would further recognize that their combination would yield predictable results, as evidenced by KAELBERER.

Re claim 4, SMITH/KAELBERER renders obvious the vehicle of claim 1, as shown above.  SMITH further discloses the acts further comprising: receiving, prior to receiving the radar data, previous radar returns associated with the candidate object ([0011] – AV can utilize a current localization map prerecorded from previous returns, e.g., image data, [0044] – infrared data); and identifying, based at least in part on the previous radar returns, the first radar return as an object return associated with the object ([0046-0047] – object may be detected from the current localization map and determined whether it is from a multipath reflection or not).

Re claim 5, SMITH/KAELBERER renders obvious the vehicle of claim 1, as shown above.  SMITH further discloses at least one additional sensor on the 

Re claim 6, SMITH/KAELBERER renders obvious the vehicle of claim 1, as shown above.  SMITH further discloses the acts further comprising: selecting, based at least in part on one or more of distances associated with the first radar return and the second radar return, positions associated with the first radar return and the second radar return, or velocities associated with the first radar return and the second radar return, the first radar return and the second radar return from a plurality of candidate radar returns ([0068-0070] – system can identify objects based on the radar return data and select objects of interest to track, based on velocity variance and collision probability (position)).

Re claim 7, Applicant recites limitations encompassing the same or substantially the same scope as claim 1.  Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 1, as shown above.  

Re claim 8, SMITH/KAELBERER renders obvious the method of claim 7, as shown above.  Applicant further recites limitations encompassing the same or 

Re claim 9, SMITH/KAELBERER renders obvious the method of claim 8, as shown above.  SMITH further discloses tracking, based at least in part on the sensor data and prior to capturing the first radar return and the second radar return, the candidate object in the environment ([0014-0015] – objects of interest may be tracked using stored localization maps; [0010-0011] – localization maps based on sensor data), wherein determining that the second radar return is a reflected return is further based at least in part on the tracking ([0014-0015] – tracking objects based on analyzing multipath returns in conjunction with stored localization maps).

Re claim 10, SMITH/KAELBERER renders obvious the method of claim 7, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 1.  Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1, as shown above.

Re claim 11, SMITH/KAELBERER renders obvious the method/CRM of claim 10, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 2.  Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2, as shown above.

Re claim 12, SMITH/KAELBERER renders obvious the method of claim 11, as shown above.  SMITH further discloses determining a reflection point as an intersection of the reflection line and a line extending between the radar sensor and the position ([0061-0062] – system may determine a collision trajectory at an intersection 407), the reflection point being a position associated with the intermediate object ([0061-0062] – collision trajectory and intersection point determined based on multipath signal reflected from the wall (intermediate object)).

Re claim 13, SMITH/KAELBERER renders obvious the method of claim 12, as shown above.  SMITH further discloses receiving at least one of additional sensor data or map data ([0065-0066] – system can receive sensor data from, e.g., LIDAR, camera); and identifying, based at least in part on the additional sensor data or the map data, the intermediate object at the reflection point ([0065-0066] – system may compare live sensor data, raw radar data, and current localization map to identify multipath objects (e.g. wall or building)).

Re claim 14, SMITH/KAELBERER renders obvious the method of claim 7, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 6.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 6, as shown above.

Re claim 15, SMITH/KAELBERER renders obvious the method of claim 7, as shown above.  SMITH further discloses wherein the first radar return is associated with 

Re claim 16, Applicant recites limitations encompassing the same or substantially the same scope as claim 1.  Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1, as shown above.  The Examiner further recognizes the additional elements of one or more non-transitory computer readable media storing instructions that, when executed, cause one or more processors to perform operations.  Such general computer elements are disclosed by SMITH at [0020].

Re claim 17, SMITH/KAELBERER renders obvious the CRM of claim 16 respectively, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 2.  Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 2, as shown above.

Re claim 18, SMITH/KAELBERER renders obvious the CRM of claim 17, as shown above.  SMITH further discloses determining a reflection point as a point along the second direction such that a line from the reflection point bisects a connecting line 

Re claim 19, SMITH/KAELBERER renders obvious the CRM of claim 18, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 8.  Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 8, as shown above.

Re claim 20, SMITH/KAELBERER renders obvious the CRM of claim 19, as shown above.  Applicant further recites limitations encompassing the same or substantially the same scope as claim 6.  Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 6, as shown above.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)